28

 

Case 4:20-cv-02883-HSG Document 15 Filed 07/13/20 Page 1 of 3

FILED

Mr. Piero A Bugoni Pro - Se JUL 13 2020
160 W. Camino Real #191
Boca Raton, FL 33432 SUSAN Y. SOONG

CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

Piero A. Bugoni Case No.: 4: 20 -CAl~ 2835 ~ HA gS
PLAINTIFF

¥S
PLAINTIFF'S OBJECTION TO

. MAGISTRATE RECOMMENDATION
Google Incorporated, TO DISMISS

Microsoft Incorporated,
Yahoo! Incorporated
DEFENDANTS

Plaintiff objects to the magistrate’s recommendation to dismiss, as follows:

Statutory Immunity does not apply to Injunctive Relief nor Declaratory Judgment. This Case

should proceed as Plaintiff seeks exclusively Injunctive Relief, and Declaratory Judgment.

Plaintiff maintains his FCRA Claims as Defendants' search engine services are used for
FCRA regulated purposes, and to skirt the protections afforded by the FCRA. When those
search engine services are used to investigate a person, (A Consumer), the information
returned is ultimately the same as a Consumer Report that would be furnished by a
Consumer Reporting Agency. As such, Defendants are providing a tool that can be used to
obtain Reports about a Consumer, without that Consumer's Consent, and are offering a

product that allows persons to subvert the protections of the FCRA.

 

Page 1 of 2
28

 

Case 4:20-cv-02883-HSG Document 15 Filed 07/13/20 Page 2 of 3

For the foregoing reasons then, This Court should allow the Case to proceed and grant

Judgments in Plaintiff's favor.

Submitted to the Court, This 8 July 2020.

Mr. Piero A. Bugoni, Plaintiff Pro - Se

 

Page 2 of 2

 
Case 4:20-cv-02883-HSG Document 15 Filed 07/13/20 Page 3 of 3

Pie Co Bob Wd
(GO Wcemip Leal #€/9/

Doce &

 

aQEON a BSS

US Di secre cise

VD, CA
t150 Gol (Son Ca a Arc
ssice-s4es5S 4) a yen ji: Wn: Cy i ae.
